The plaintiff in error, hereinafter called defendant, was convicted in the district court of Washington county of burglary in the second degree and his punishment fixed at seven years in the state penitentiary.
The judgment was rendered in February, 1927, and the appeal was lodged in this court in August, 1927. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted. It has been many times held by this court that where an appeal from a felony is prosecuted and no briefs are filed nor oral argument made, the court will examine the record for jurisdictional and fundamental errors and to ascertain if the evidence reasonably sustains the judgment. If no such errors appear and the evidence is sufficient, the case will be affirmed.
An examination of this record discloses no reason for a reversal. We are of the opinion, however, that the punishment assessed is excessive under all the circumstances. The judgment is, therefore, modified by reducing the punishment to five years in the penitentiary, and, as modified, the case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 349